 In the Matter of TRuscoN STEEL COMPANY, EMPLOYERandOFFICEEMPLOYEES INTERNATIONAL UNION, LOCAL 239 (AFL), PETITIONERCase No. 8-RC,539.Decided January 30, 1950DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before BernardNess, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Murdock].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of all office and clericalemployees in the Employer's operating department in its Youngs-town, Ohio, plant, including clerks, comptometer operators, dupli-cator operators, key punch operators, machine operators, produc-tion recorders (timekeepers), mail messenger, and mail car driverin the works accounting department; clerks, dispatchers, planners,and typists in the production department; clerks in the receiving andgeneral stores department; clerks in the shipping department; clerksin the machine shop office and in the master mechanic's office, andjanitors and janitresses, but excluding all general office employees,private secretaries, plant protection men, draftsmen, engineers, effi-ciency rate setters (time-study men), industrial engineers in theexperimental. department, all employees in the sash engineering de-partment, all employees in the purchasing division in the general88 NLRB No. 86.331 332DECISIONSOF NATIONAL LABORRELATIONS BOARDoffice, all employees in the warehouse division, and supervisors.United Steelworkers of America (CIO), herein called the Intervenor,contends that (1) all hourly rated clerks in the works accountingdepartment, the production department, the receiving and generalstores department, the shipping department, the paint department,the machine shop, the master mechanic's office, and the Employer'sYoungstown warehouse are included in and covered by the existingcollective bargaining agreement between the Employer and the Inter-venor; (2) the dispatchers and timekeepers presently excluded underthe collective bargaining agreement should be included in the exist-ing production and maintenance unit; and (3) the salaried officeworkers in the plant operating office, together with the salaried officeemployees of the sash engineering department should comprise aseparate unit.The Employer argues that all employees in the pro-posed units are supervisors, confidential or professional employees,and therefore the units sought by both the Petitioner and the Inter-venor are inappropriate for collective bargaining.The Employer, a subsidiary of the Republic Steel Corporation,operates plants at Youngstown, Cleveland, and Canton, Ohio, and atGadsden, Alabama.Only the Youngstown plant is involved in thisproceeding.Since about 1944, the Intervenor has been the bargain-ing agent for the production and maintenance employees at theYoungstown plant.The office and clerical employees at Youngstown are divided intotwo groups, the operating department employees and the generaloffice employees.The operating department, which is under theover-all supervision of the works manager, handles office and clericalwork for the Employer's production plant in Youngstown.The ma-jority of these employees work in a separate office building known asthe plant operating building.'Those not housed in this building,work in offices in the plant.The general office building houses theEmployer's sales, executive, and administrative divisions.2The gen-eral office employees work under the supervision of the executive vicepresident.There is no interchange between the plant and generaloffice clerical staffs.The operating department consists of the following departments :Works accounting department, production department, industrial en-gineering department, plant engineering department, works manage-ment department, receiving and general stores department, shipping' In the record, this building is also called the operating department building, theproduction office building,and the plant office.2Only employees in the operating department are supposed to be housed in the plantoperating building.Because of space limitations in the general office building, however,some employees who belong in the general office building are now housed in the plantoperating building.I` TRUSCON STEEL COMPANY333department, paint department, machine shop office, and master me-chanic's office.There are also janitors and janitresses included inthis department.Works accounting department:This department, which is underthe supervision of the works accountant, accumulates the costs of theproducts manufactured in the plant, up to the time the products areloaded on cars to be shipped.' It also makes up the payrolls for allhourly rated production and maintenance employees and plant clerks.There are approximately 49 clerks in the department, with the fol-lowing classifications : 4 Clerks, comptometer operators, duplicatoroperators,machine operators, production recorders (timekeepers),mail messenger, and mail car driver.All of these employees, withthe exception of the two timekeepers and one mail car driver, aresalaried employees.All, except the timekeepers, work in the plantoperating building.The timekeepers, who work in an office in theplant, accumulate the time for the production and maintenance em-ployees in the machine shop, shipping department, and electricaldepartment.Production department:There are 8 clerks, 19 dispatchers, 26 plan-ners, 12 typists, 1 dispatcher checker, 1 secretary, and expeditors andtractor drivers in this department, who work under the supervisionof the superintendent of the production department .5The clerks are hourly rated employees who work in a dispatcher'soffice in the plant.Their duties are essentially keeping time, check-ing production of the production employees, and making reports forthe dispatchers.They fill in the necessary information on produc-tion and attendance forms, which they get from production recordsand time clock cards.The dispatchers work throughout the plant and in an office locatedin the production department.,They are hourly rated employees.Their principal duty is to job assign all work performed in the plant.They apply all base rates and incentive rates to production ticketsgiven to the employees.'They report all time to the accounting de-3This includes the labor costs, the material values, and the overhead applicable to thecost of the products sold.4 The parties stipulated that the works accountant,assistant works accountant, chiefcost clerk,paymaster,chief payroll clerk,and chief clerk in charge of tabulating shouldbe excluded from any unit as supervisors,and that the supervisory clerk and secretaryto the works accountant should be excluded as confidential employees.5The parties stipulated that the superintendent and the assistant superintendent shouldbe excluded from the unit as supervisors,and the dispatcher-checker and secretary tothe superintendent should be excluded as confidential employees.The expeditors andtractor drivers are covered under the Intervenor'scontract covering production andmaintenance employees.6The dispatchers and clerks,for all practical purposes,work together as a team.Thedispatchers direct the clerks in their work, but have no supervisory authority over them.'The incentive rates are set up by the industrial engineering department. 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDpartment, and production to the production office, and make up anyreports required by the superintendent of the production depart-ment.The planners are salaried employees who spend about 90 percent oftheir time in the plant office and the remainder of their time in theplant.They plan the sequence of operations of the work to be donein the plant, and the work that the dispatchers job assign. They applyincentive rates for all operations, and report production to the ac-counting department.They also make reports as required by thesuperintendent of the department.The typists are salaried em-ployees who work with or under the planners.Receiving and general stores clepcurtment :There are three raw ma-terials stores clerks, one hardware stores clerk, and two miscellaneousstores clerks in this department."They work in an office in the plant,under the supervision of the superintendent of stores and raw stock.All, with the exception of one of the raw materials stores clerks, arehourly rated employees.The raw materials stores clerks keep track of materials received,materials on hand, disbursement, and stock balances.The clerk, whois a salaried employee, does typing for the head of the department inaddition to his other clerical duties.About an hour and a half ofeach clay is spent on this typing work. The correspondence he handlescovers the prices and shipments of steel.The only work he doesrelating to labor relations is the typing up of grievance reports.°The hardware stores clerk keeps track of the receipts and disburse-ments and materials on order, and the balances in stock of the hard-ware parts. it is his duty to see that there is enough hardware onhand for orders, and to originate orders to replace the stock.He doesnot physically handle the merchandise.He spends all of his time inthe receiving and general stores office doing clerical. work.The miscellaneous stores clerks do the same type of work as isclone by the hardware stores clerk.Shipping department: 10The nine clerks in this department workin the shipping office which is located in the plant.'-,There are twobilling clerks who prepare bills of lading covering shipments of prod-ucts from shop orders, make daily reports of shipments, and orderThere are also packers :in(] receiving men in this department who are covered by thecontract for the production and maintenance employees.0Th(- superintendent of this department does not have anything to do with setting uplabor relations policy, and has no authority outside of his own department insofaras laborrelations policies are concerned.10The parties agree that the chief biller in this department should be excluded from anyunit as a supervisor, and that the two weighmasters are included in the production andmaintenance unit represented by the Intervenor."The record does not show the mode of payment for the yard clerks. The others areall salariedemployees. TRUSCON STEELCOMPANY335trucks for shipping purposes.Two yard clerks order and classifyall freight cars for outbound shipping, maintain service car records,determine debit and credit balances, check demurrage reports andexpense reports for railroad discrepancies, and keep storage records.A tag man and clerk cuts stencils and runs tags for L. C. L. shipments,receives and distributes mail, and operates the ditto machine for vari-ous reports required by the superintendent of the department.Fourchecker clerks plan and assemble truck and car shipments by classifica-tion from various shop orders they have received, and make reportson partial shipments.Machine shop office:There are two hourly rated clerks in this de-partment who work in the machine shop office in the plant. One clerkis principally a planner for the department.The other clerk makesup requisitions, does typing and general. clerical work as directed bythe superintendent of the department.Master mechanic's of ee:There is one hourly rated clerk in thisdepartment who works in the master mechanic's office located in theplant operating building.He handles corespondence for the mastermechanic and the chief electrical engineer, types up various reports,including those required for the works accounting department, anddoes general clerical work.His only duties involving labor relations istyping up grievances.Plant engineering department:12There is one clerk in this depart-ment who is responsible to the chief engineer.He issues purchaserequisitions, job orders, and tool orders as directed by the chief tooldesigner and plant engineer, keeps accounts of all expenditures onappropriations and R and Al jobs, and makes monthly reports to theCleveland office on the status of all active appropriations 13Janitors:There are two janitors and two janitresses who maintainthe cleanliness of the plant operating building.They are hourly ratedemployees, who work under the immediate supervision of the worksmanager's chief clerk.Warehouse division:The warehouse division, which is located inthe plant operating building, is not a part of the Employer's operatingdepartment.14 It is an operating division of the Republic Steel Cor-poration, and is under separate management.This division is underthe supervision of the manager of warehouses, who has charge of allwarehouses owned by the Republic Steel Corporation, the Employer12 In the transcript,this department is also referred to as the mechanical engineeringdepartment.13The reports go to the Cleveland office because this is one of the production departmentscoming under the vice president in charge of operations located at the Cleveland office ofRepublic Steel.14The employees in the warehouse division are housed in the plant operatingbuildingonly because of insufficient space in other buildings. 336DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the Berger Manufacturing Company, throughout the UnitedStates.It has its own operating and industrial relations depart-ments.15We cannot agree with the Intervenor's contention that the hourlyrated clerks in the operating department are included in and coveredby the existing agreement between the Employer and the Intervenor.Dispatchers and timekeepers, who are hourly rated employees, arespecifically excluded from the contract, as are office and salariedemployees.The Employer's superintendent of industrial relationstestified that it has always been his interpretation that the office andsalaried employees referred to in the contract are the office and clericalemployees in the operating department, and that this interpretationhas never been challenged heretofore.We find that the employees inthe operating department are not covered by the contract between theEmployer and the Intervenor.The Intervenor contends that all salaried office employees in theoperating department together with salaried office employees in thesash engineering department should comprise a residual unit.Thesash engineering department is one of the departments of the generaloffice division,16 and is under the over-all supervision of the executivevice president.The office and clerical employees are under the imme-diate supervision of the manager of the sash engineering department.The manager has no connection with the works manager who is incharge of the operating department.Each department hires its ownemployees, and there is no interchange of employees between the twogroups.The Intervenor's proposed unit is one of salaried office and plantclerical employees.The Board has previously declined to establish asingle unit of office and plant clerical employees 17From the record,there appears to be no basis for the Intervenor's proposed unit, otherthan the fact that all are salaried employees.The mode of paymentis not controlling on unit placement.18We believe that the salariedoffice employees in the sash engineering department do not possesssufficient interests in common with those in the operating departmentto be joined for collective bargaining purposes with the latter.Wetherefore find the residual unit proposed by the Intervenor to beinappropriate."The Employer's superintendent of industrial relations does not handle any problemsin regardto the employees in this division.By virtueof a gentleman's agreement, how-ever, the productionand maintenanceemployees in thisdivisionhave beencovered underthe existingcontractbetween the Employer andthe Intervenor.16This departmentis concernedwith the sale of sashes and not with their production.17Ball Brothers Company,Incorporated,87 NLRB 34,and casescited therein.18Generalelectric Company,86 NLRB 327;InternationalHarvesterCompany, Milwaukeeworks, 85 NLRB 1175;Bonwit Teller,Inc.,84 NLRB 414 ;Southern Alkali Corporation,84 NLRB 120. TRUSCON STEEL COMPANY337The employees in the unit requested by the Petitioner do the usualclerical work in connection with manufacturing operations carried onthroughout the plantl0The Board has heretofore held that plantclericals such as those involved in this proceeding are not confidentialemployees,20 and may be represented in the same unit as other produc-tion and maintenance employees.21 Inasmuch as there has been a his-tory. of bargaining for the production and maintenance employees,from which these plant clericals have been excluded, we shall givethem an opportunity in a self-determination election to voice theirdesire for or against representation in the production and maintenanceunit.22If they select the Intervenor as their bargaining representa-tive, they will be taken to have indicated their desire to be includedin the existing production and maintenance unit and the Intervenormay bargain for them as part of such unit. If they select the Petitionerthey will be taken to have expressed a desire to constitute a separateunit.We shall direct an election among all office and clerical employeesin the Employer's operating department at Youngstown, Ohio, in-eluding clerks, comptometer operators, duplicator operators, keypunch operators, machine operators, production recorders (time-keepers), mail messenger, and mail car driver in the works accountingdepartment; clerks, dispatchers, planners, and typists in the produc-tion department; clerks in the receiving and general stores depart-ment; clerk in the shipping department; the clerk in the plant en-gineering department, clerks in the machine shop office and in themaster mechanic's office; and janitors and j anitresses,23 but excludingthe works accountant, assistant works accountant, chief cost clerk,paymaster, chief payroll clerks, chief clerk in charge of tabulating,supervisory clerk and secretary to the works accountant in the worksaccounting department ; the superintendent, assistant superintendent,dispatcher-checker, and secretary to the superintendent in the produc-tion department; the chief biller in the shipping department; em-ployees in the industrial engineering department; 24 clerks in the paint19 Contrary to the Employer's contention, the record does not establish that the employeesin the unit requested by the Petitioner are either professional employeesor supervisorswithin the meaning of the Act.20None of these plant clericals act in a confidential capacity to an executive who formu-lates or effectuates the Employer's general labor relations policies.SeeBall BrothersCompany, Incorporated,87 NLRB 34,and casescited therein.21Harnischfeger Corporation,86 NLRB 325;Hotpoint, Inc.,85 NLRB 485.22Gemmer Manufacturing Company,85 NLRB 700;Watson-Flagg MachineCo., 83 NLRB734;General Petroleum Corporation,83 NLRB 514:Chrysler Corporation, 76NLRB 55;Elastic Stop Nut Corporation of America,87 NLRB 1532.23As the interests of these employees are similar to those of the otheremployees inthe unit, and they would otherwise be unrepresented for collective bargainingpurposes,we shall include them in the unit.Southern Alkali Corporation,84 NLRB 120.24The parties stipulated that the clerk in this department should beexcluded as aconfidential employee. 338DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment; 25 all general office employees, private secretaries, plantprotection men, draftsmen, engineers, efficiency rate setters (time-study men), industrial engineers in the experimental department, allemployees in the sash engineering department, clerks in the warehousedivision,26 confidential and professional employees, and supervisors.DIRECTION OF ELECTION27As part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which this casewas heard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the payroll period immediately preceding the dateof this Direction of Election, including employees who did not workduring said payroll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quitor been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whetherthey desire to be represented, for purposes of collective bargaining,by Office Employees International Union, 'Local 239 (AFL), or byUnited Steelworkers of America (CIO), or by neither.s'The parties agree that the clerk in the paint department belongs in the productionand maintenance unit.29 Inview of the fact that the clericals in this division are not part of the Employer'soperating department, and are under separate management and supervision, we do notbelieve there is a sufficient community of interest between these employees and those inthe operating department to warrant their inclusion in the unit.27Either participant in the election directed herein may, upon its prompt request to,and approval thereof by, the Regional Director, have its name removed from the ballot.